               Case 20-11288-JTD   Doc 8   Filed 09/30/20   Page 1 of 26




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


                                           )
 In re:                                    )        Chapter 11
                                           )
 PQ New York, Inc.,                        )        Case No. 20-11266 (JTD)
                                           )
                Debtor.                    )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )        Chapter 11
                                           )
 33rd Street Bakery, Inc.,                 )        Case No. 20-11268 (JTD)
                                           )
                Debtor.                    )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )        Chapter 11
                                           )
 Florence Bakery, Inc.,                    )        Case No. 20-11270 (JTD)
                                           )
                Debtor.                    )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )
                                           )
 In re:                                    )        Chapter 11
                                           )
 LPQ 14th & K Street, Inc.,                )        Case No. 20-11273 (JTD)
                                           )
                Debtor.                    )
                                           )
 Tax I.D. No. XX-XXXXXXX                   )
                                           )




12118615/1
              Case 20-11288-JTD   Doc 8       Filed 09/30/20   Page 2 of 26




                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ 205 Bleecker, Inc.,                      )        Case No. 20-11275 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ 85 Broad, Inc.,                          )        Case No. 20-11278 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Aventura, Inc.,                          )        Case No. 20-11281 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Cabin John, Inc.,                        )        Case No. 20-11283 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Claremont, Inc.,                         )        Case No. 20-11285 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                          2
12118615/1
              Case 20-11288-JTD   Doc 8       Filed 09/30/20   Page 3 of 26




                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Coconut Grove, Inc.,                     )        Case No. 20-11287 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Garden City, Inc.,                       )        Case No. 20-11290 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ King & Hudson, Inc.,                     )        Case No. 20-11293 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ N. Wells St, Inc.,                       )        Case No. 20-11295 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Naperville, Inc.,                        )        Case No. 20-11298 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                          3
12118615/1
              Case 20-11288-JTD   Doc 8       Filed 09/30/20   Page 4 of 26




                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ North Michigan, Inc.,                    )        Case No. 20-11299 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Pasadena, Inc.,                          )        Case No. 20-11302 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Reston, Inc.,                            )        Case No. 20-11304 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Sailboat Pond, Inc.,                     )        Case No. 20-11306 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ South End Ave, Inc.,                     )        Case No. 20-11308 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                          4
12118615/1
              Case 20-11288-JTD   Doc 8       Filed 09/30/20   Page 5 of 26




                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ South Gayley, Inc.,                      )        Case No. 20-11310 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ South Lasalle, Inc.,                     )        Case No. 20-11315 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Toluca Lake, Inc.,                       )        Case No. 20-11316 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ West 55th & 8th St, Inc.,                )        Case No. 20-11318 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )        Chapter 11
                                              )
 LPQ Woodbury, Inc.,                          )        Case No. 20-11320 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                          5
12118615/1
               Case 20-11288-JTD   Doc 8       Filed 09/30/20   Page 6 of 26




                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 17th Street, Inc.,                         )        Case No. 20-11321 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 44th & Madison, Inc.,                      )        Case No. 20-11324 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 44th Street, Inc.,                         )        Case No. 20-11327 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 53rd Street, Inc.,                         )        Case No. 20-11331 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 550 Hudson, Inc.,                          )        Case No. 20-11333 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                           6
12118615/1
               Case 20-11288-JTD   Doc 8       Filed 09/30/20   Page 7 of 26




                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 55th & 1st, Inc.,                          )        Case No. 20-11336 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 6th & Olive, Inc.,                         )        Case No. 20-11338 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 6th Ave., Inc.,                            )        Case No. 20-11342 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 8th & Walnut, Inc.,                        )        Case No. 20-11346 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 8th Street, Inc.,                          )        Case No. 20-11349 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                           7
12118615/1
               Case 20-11288-JTD   Doc 8       Filed 09/30/20   Page 8 of 26




                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 933 Broadway, Inc.,                        )        Case No. 20-11352 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ 97th Street, Inc.,                         )        Case No. 20-11271 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Alexandria, Inc.,                          )        Case No. 20-11276 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Americana, Inc.,                           )        Case No. 20-11280 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Bakery, LLC,                               )        Case No. 20-11284 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                           8
12118615/1
               Case 20-11288-JTD   Doc 8       Filed 09/30/20   Page 9 of 26




                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Battery Park, Inc.,                        )        Case No. 20-11289 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Bethesda, Inc.,                            )        Case No. 20-11292 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Beverly Hills, Inc.,                       )        Case No. 20-11296 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Blaine Mansion, Inc.,                      )        Case No. 20-11301 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )        Chapter 11
                                               )
 PQ Bleecker, Inc.,                            )        Case No. 20-11305 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                           9
12118615/1
              Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 10 of 26




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Brentwood, Inc.,                           )     Case No. 20-11307 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Bryant Park, Inc.,                         )     Case No. 20-11311 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Calabasas, Inc.,                           )     Case No. 20-11313 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Capitol Hill, Inc.,                        )     Case No. 20-11319 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Carnegie Hill, Inc.,                       )     Case No. 20-11322 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          10
12118615/1
              Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 11 of 26




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Carroll Square, Inc.,                      )     Case No. 20-11326 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Central Park, Inc.,                        )     Case No. 20-11329 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Chelsea, Inc.,                             )     Case No. 20-11332 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Chevy Chase, Inc.,                         )     Case No. 20-11335 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Clarendon, Inc.,                           )     Case No. 20-11339 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          11
12118615/1
              Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 12 of 26




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Culver Plaza, Inc.,                        )     Case No. 20-11341 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ East 65th St, Inc.,                        )     Case No. 20-11344 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ East 77th, Inc.,                           )     Case No. 20-11347 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ East 83rd St, Inc.,                        )     Case No. 20-11350 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Encino Bakery, Inc.,                       )     Case No. 20-11354 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          12
12118615/1
              Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 13 of 26




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ First Inc.,                                )     Case No. 20-11356 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ French Market, Inc.,                       )     Case No. 20-11358 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Georgetown, Inc.,                          )     Case No. 20-11359 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Gold Coast, Inc.,                          )     Case No. 20-11361 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Granary, Inc.,                             )     Case No. 20-11363 (JTD)
                                               )
                  Debtor.                      )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          13
12118615/1
             Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 14 of 26




                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Greenwich, Inc.,                          )     Case No. 20-11364 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Harbor Point, Inc.,                       )     Case No. 20-11365 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Larchmont, Inc.,                          )     Case No. 20-11366 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Lexington, Inc.,                          )     Case No. 20-11367 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Lincoln Park, Inc.,                       )     Case No. 20-11368 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                         14
12118615/1
              Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 15 of 26




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Lincoln Square, Inc.,                      )     Case No. 20-11369 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Manhattan Beach, Inc.,                     )     Case No. 20-11370 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Meatpacking District, Inc.,                )     Case No. 20-11267 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Melrose, Inc.,                             )     Case No. 20-11269 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Merrifield, Inc.,                          )     Case No. 20-11272 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          15
12118615/1
             Case 20-11288-JTD    Doc 8    Filed 09/30/20   Page 16 of 26




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Mineral Springs, Inc.,                     )     Case No. 20-11274 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Montague, Inc.,                            )     Case No. 20-11277 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Mt. Vernon, Inc.,                          )     Case No. 20-11279 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ New Canaan, Inc.,                          )     Case No. 20-11282 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Newport Beach Bakery, Inc.,                )     Case No. 20-11286 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          16
12118615/1
              Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 17 of 26




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Operations, Inc.,                          )     Case No. 20-11288 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Park & 33rd, Inc.,                         )     Case No. 20-11291 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Park Slope, Inc.,                          )     Case No. 20-11294 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Robertson, Inc.,                           )     Case No. 20-11297 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Rye, Inc.,                                 )     Case No. 20-11300 (JTD)
                                               )
                 Debtor.                       )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          17
12118615/1
              Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 18 of 26




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ San Vicente, Inc.,                         )     Case No. 20-11303 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Santa Monica, Inc.,                        )     Case No. 20-11309 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Soho, LLC,                                 )     Case No. 20-11312 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Spring Valley, Inc.,                       )     Case No. 20-11314 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Studio City, Inc.,                         )     Case No. 20-11317 (JTD)
                                               )
                Debtor.                        )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          18
12118615/1
                Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 19 of 26




                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ The Village at Topanga, Inc.,                )     Case No. 20-11323 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ Tribeca, Inc.,                               )     Case No. 20-11325 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ Tysons Corner, Inc.,                         )     Case No. 20-11328 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ UN, Inc.,                                    )     Case No. 20-11330 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )     Chapter 11
                                                 )
 PQ Union Square, Inc.,                          )     Case No. 20-11334 (JTD)
                                                 )
                 Debtor.                         )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )



                                            19
12118615/1
              Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 20 of 26




                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Union Station, Inc.,                       )     Case No. 20-11337 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Upper West, Inc.,                          )     Case No. 20-11340 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Villa Marina, Inc.,                        )     Case No. 20-11343 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Walnut Street, Inc.,                       )     Case No. 20-11345 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )
                                               )
 In re:                                        )     Chapter 11
                                               )
 PQ Wayne, Inc.,                               )     Case No. 20-11348 (JTD)
                                               )
               Debtor.                         )
                                               )
 Tax I.D. No. XX-XXXXXXX                       )
                                               )



                                          20
12118615/1
             Case 20-11288-JTD   Doc 8    Filed 09/30/20   Page 21 of 26




                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ West 72nd, Inc.,                          )     Case No. 20-11351 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ West 84th, Inc.,                          )     Case No. 20-11353 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Westlake, Inc.,                           )     Case No. 20-11355 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 PQ Wildwood, Inc.,                           )     Case No. 20-11357 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )
                                              )
 In re:                                       )     Chapter 11
                                              )
 Tuxedo Bakery, Inc.,                         )     Case No. 20-11360 (JTD)
                                              )
               Debtor.                        )
                                              )
 Tax I.D. No. XX-XXXXXXX                      )
                                              )



                                         21
12118615/1
                Case 20-11288-JTD          Doc 8    Filed 09/30/20      Page 22 of 26




                                                        )
 In re:                                                 )        Chapter 11
                                                        )
 Walnut St. Bakery, Inc.,                               )        Case No. 20-11362 (JTD)
                                                        )
                  Debtor.                               )
                                                        )
 Tax I.D. No. XX-XXXXXXX                                )
                                                        )

                       FINAL DECREE CLOSING CERTAIN CASES
                     AND AMENDING CAPTION OF REMAINING CASE

          Upon consideration of the Certification of Counsel of the Liquidating Trustee, and as set

forth in the Second Amended Combined Disclosure Statement and Chapter 11 Plan of Liquidation

of PQ New York, Inc. and Affiliated Debtors Dated September 18, 2020 [Docket No. 563] (as

supplemented and as may be further modified, the “Plan”); this Court having jurisdiction over this

matter pursuant to 28 U.S.C. § 1334, and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated as of February 29, 2012; and this

matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that the relief

requested is in accordance with the terms of the Confirmation Order; and after due deliberation

and sufficient cause appearing therefor,

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

          1.     The following Bankruptcy Cases (the “Closing Cases”), shall be closed effective as

of September 30, 2020:

           Case Name                                        Case No
           33rd Street Bakery, Inc.,                        Case No. 20-11268 (JTD)
           LPQ 14th & K Street, Inc.,                       Case No. 20-11273 (JTD)
           LPQ 205 Bleecker, Inc.,                          Case No. 20-11275 (JTD)
           LPQ 85 Broad, Inc.,                              Case No. 20-11278 (JTD)
           LPQ Aventura, Inc.,                              Case No. 20-11281 (JTD)
           LPQ Cabin John, Inc.,                            Case No. 20-11283 (JTD)
           LPQ Claremont, Inc.,                             Case No. 20-11285 (JTD)


                                                   22
12118615/1
              Case 20-11288-JTD          Doc 8    Filed 09/30/20   Page 23 of 26




         LPQ Coconut Grove, Inc.,                     Case No. 20-11287 (JTD)
         LPQ Garden City, Inc.,                       Case No. 20-11290 (JTD)
         LPQ King & Hudson, Inc.,                     Case No. 20-11293 (JTD)
         LPQ N. Wells St, Inc.,                       Case No. 20-11295 (JTD)
         LPQ Naperville, Inc.,                        Case No. 20-11298 (JTD)
         LPQ North Michigan, Inc.,                    Case No. 20-11299 (JTD)
         LPQ Pasadena, Inc.,                          Case No. 20-11302 (JTD)
         LPQ Reston, Inc.,                            Case No. 20-11304 (JTD)
         LPQ Sailboat Pond, Inc.,                     Case No. 20-11306 (JTD)
         LPQ South End Ave, Inc.,                     Case No. 20-11308 (JTD)
         LPQ South Gayley, Inc.,                      Case No. 20-11310 (JTD)
         LPQ South Lasalle, Inc.,                     Case No. 20-11315 (JTD)
         LPQ Toluca Lake, Inc.,                       Case No. 20-11316 (JTD)
         LPQ West 55th & 8th St, Inc.,                Case No. 20-11318 (JTD)
         LPQ Woodbury, Inc.,                          Case No. 20-11320 (JTD)
         PQ 17th Street, Inc.,                        Case No. 20-11321 (JTD)
         PQ 44th & Madison, Inc.,                     Case No. 20-11324 (JTD)
         PQ 44th Street, Inc.,                        Case No. 20-11327 (JTD)
         PQ 53rd Street, Inc.,                        Case No. 20-11331 (JTD)
         PQ 550 Hudson, Inc.,                         Case No. 20-11333 (JTD)
         PQ 55th & 1st, Inc.,                         Case No. 20-11336 (JTD)
         PQ 6th & Olive, Inc.,                        Case No. 20-11338 (JTD)
         PQ 6th Ave., Inc.,                           Case No. 20-11342 (JTD)
         PQ 8th & Walnut, Inc.,                       Case No. 20-11346 (JTD)
         PQ 8th Street, Inc.,                         Case No. 20-11349 (JTD)
         PQ 933 Broadway, Inc.,                       Case No. 20-11352 (JTD)
         PQ 97th Street, Inc.,                        Case No. 20-11271 (JTD)
         PQ Alexandria, Inc.,                         Case No. 20-11276 (JTD)
         PQ Americana, Inc.,                          Case No. 20-11280 (JTD)
         PQ Bakery, LLC,                              Case No. 20-11284 (JTD)
         PQ Battery Park, Inc.,                       Case No. 20-11289 (JTD)
         PQ Bethesda, Inc.,                           Case No. 20-11292 (JTD)
         PQ Beverly Hills, Inc.,                      Case No. 20-11296 (JTD)
         PQ Blaine Mansion, Inc.,                     Case No. 20-11301 (JTD)
         PQ Bleecker, Inc.,                           Case No. 20-11305 (JTD)
         PQ Brentwood, Inc.,                          Case No. 20-11307 (JTD)
         PQ Bryant Park, Inc.,                        Case No. 20-11311 (JTD)
         PQ Calabasas, Inc.,                          Case No. 20-11313 (JTD)
         PQ Capitol Hill, Inc.,                       Case No. 20-11319 (JTD)


                                                 23
12118615/1
              Case 20-11288-JTD      Doc 8    Filed 09/30/20   Page 24 of 26




         PQ Carnegie Hill, Inc.,                  Case No. 20-11322 (JTD)
         PQ Carroll Square, Inc.,                 Case No. 20-11326 (JTD)
         PQ Central Park, Inc.,                   Case No. 20-11329 (JTD)
         PQ Chelsea, Inc.,                        Case No. 20-11332 (JTD)
         PQ Chevy Chase, Inc.,                    Case No. 20-11335 (JTD)
         PQ Clarendon, Inc.,                      Case No. 20-11339 (JTD)
         PQ Culver Plaza, Inc.,                   Case No. 20-11341 (JTD)
         PQ East 65th St, Inc.,                   Case No. 20-11344 (JTD)
         PQ East 77th, Inc.,                      Case No. 20-11347 (JTD)
         PQ East 83rd St, Inc.,                   Case No. 20-11350 (JTD)
         PQ Encino Bakery, Inc.,                  Case No. 20-11354 (JTD)
         PQ First Inc.,                           Case No. 20-11356 (JTD)
         PQ French Market, Inc.,                  Case No. 20-11358 (JTD)
         PQ Georgetown, Inc.,                     Case No. 20-11359 (JTD)
         PQ Gold Coast, Inc.,                     Case No. 20-11361 (JTD)
         PQ Granary, Inc.,                        Case No. 20-11363 (JTD)
         PQ Greenwich, Inc.,                      Case No. 20-11364 (JTD)
         PQ Harbor Point, Inc.,                   Case No. 20-11365 (JTD)
         PQ Larchmont, Inc.,                      Case No. 20-11366 (JTD)
         PQ Lexington, Inc.,                      Case No. 20-11367 (JTD)
         PQ Lincoln Park, Inc.,                   Case No. 20-11368 (JTD)
         PQ Lincoln Square, Inc.,                 Case No. 20-11369 (JTD)
         PQ Manhattan Beach, Inc.,                Case No. 20-11370 (JTD)
         PQ Meatpacking District, Inc.,           Case No. 20-11267 (JTD)
         PQ Melrose, Inc.,                        Case No. 20-11269 (JTD)
         PQ Merrifield, Inc.,                     Case No. 20-11272 (JTD)
         PQ Mineral Springs, Inc.,                Case No. 20-11274 (JTD)
         PQ Montague, Inc.,                       Case No. 20-11277 (JTD)
         PQ Mt. Vernon, Inc.,                     Case No. 20-11279 (JTD)
         PQ New Canaan, Inc.,                     Case No. 20-11282 (JTD)
         PQ Newport Beach Bakery, Inc.,           Case No. 20-11286 (JTD)
         PQ Operations, Inc.,                     Case No. 20-11288 (JTD)
         PQ Park & 33rd, Inc.,                    Case No. 20-11291 (JTD)
         PQ Park Slope, Inc.,                     Case No. 20-11294 (JTD)
         PQ Robertson, Inc.,                      Case No. 20-11297 (JTD)
         PQ Rye, Inc.,                            Case No. 20-11300 (JTD)
         PQ San Vicente, Inc.,                    Case No. 20-11303 (JTD)
         PQ Santa Monica, Inc.,                   Case No. 20-11309 (JTD)
         PQ Soho, LLC,                            Case No. 20-11312 (JTD)


                                             24
12118615/1
              Case 20-11288-JTD           Doc 8    Filed 09/30/20     Page 25 of 26




         PQ Spring Valley, Inc.,                        Case No. 20-11314 (JTD)
         PQ Studio City, Inc.,                          Case No. 20-11317 (JTD)
         PQ The Village at Topanga, Inc.,               Case No. 20-11323 (JTD)
         PQ Tribeca, Inc.,                              Case No. 20-11325 (JTD)
         PQ Tysons Corner, Inc.,                        Case No. 20-11328 (JTD)
         PQ UN, Inc.,                                   Case No. 20-11330 (JTD)
         PQ Union Square, Inc.,                         Case No. 20-11334 (JTD)
         PQ Union Station, Inc.,                        Case No. 20-11337 (JTD)
         PQ Upper West, Inc.,                           Case No. 20-11340 (JTD)
         PQ Villa Marina, Inc.,                         Case No. 20-11343 (JTD)
         PQ Walnut Street, Inc.,                        Case No. 20-11345 (JTD)
         PQ Wayne, Inc.,                                Case No. 20-11348 (JTD)
         PQ West 72nd, Inc.,                            Case No. 20-11351 (JTD)
         PQ West 84th, Inc.,                            Case No. 20-11353 (JTD)
         PQ Westlake, Inc.,                             Case No. 20-11355 (JTD)
         PQ Wildwood, Inc.,                             Case No. 20-11357 (JTD)
         Tuxedo Bakery, Inc.,                           Case No. 20-11360 (JTD)
         Walnut St. Bakery, Inc.,                       Case No. 20-11362 (JTD)

This Order shall be entered on the docket of Bankruptcy Case No. 20-11266 and each of the

Closing Cases.

        2        Entry of this Order is without prejudice to (a) the rights of the Reorganized Debtor

or other party in interest to seek to reopen any of the Closing Cases for cause pursuant to section

350(b) of the Bankruptcy Code and the right of any party to object to such request for relief.

        3.       The caption in the Chapter 11 Case of PQ New York, Inc., Case No. 20-11266

(JTD), shall be amended as follows:

____________________________________
In re:                               :
                                     :
Daily Bread Winddown, LLC,           :                 Case No. 20-11266 (JTD)
                                     :
             Reorganized Debtor.     :

        4.       The Clerk of the Court shall amend the case docket to reflect the following address

for Daily Bread Winddown, LLC: 919 N. Market Street, Suite 600, Wilmington, DE 19801.

                                                  25
12118615/1
              Case 20-11288-JTD         Doc 8    Filed 09/30/20     Page 26 of 26




        5.     All pending and future matters relating to each of the Debtors, including objections

to Claims and final fee applications for professionals, shall be administered and heard in the

Chapter 11 Case of Daily Bread Winddown, LLC.

        6.     Nothing herein shall relieve the Debtors or their estates from their obligations for

quarterly fees in accordance with the terms of the Plan and Confirmation Order, up to and including

the date the Closing Cases have been closed.




                                                         JOHN T. DORSEY
        Dated: September 30th, 2020                      UNITED STATES BANKRUPTCY JUDGE
        Wilmington, Delaware

                                                26
12118615/1
